OFFICE    OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                                 AUSTIN




Hon.EonmrD.    Eok
County AudItor
Fayette county
la ffrtxnge,Texas

Dear Mr; Eokr




                                                t dlate haa been reaelved
and in horeIn quo




                                           oplnlon a va!l088
                                          ounty, Tar,   Is
                                          lzke to 18mm a
                                          ty1lJceHarria
                                      ofri0ed    srw    ISV,
                                     ae or thicl ahtmaater
                                   wore,1=r8prting


                          the orrioer 8ervhg        the 8~bp0ena
                       entitled to a reet




                  OOUnty or the State or Texan be llable
                  ror the a083 *
           Ut3ale      968, Code or Criminal Proaedure or Texe~,
ig2!je ppoVide8   88   r0iiOVS:

          "Any Juatioe of the Peasoe ah811 be authorlred,
     and it shall be his duty, to hold lnqucmta vithout
     a jury v1thl.n his oountg, in the following emmist
 Bon. Homer    D/ Eck, ~8s        2



               "1.   When a pernon         die8   in   prison

               “2.   When my person 18 killed, or rrom
                     gny cause die8 an unnatural death,
                     except under 8entence of the lav,
                     or in ,thesbrense of on8 or more
                     good vitmsser ,

              “3.    Xhsn the body or a human being is
                     round, anl thr olroumsw@lo6e or his
                     death as6 uuknowa.

              “4.    m6n the airaum8tanors of th6 death
                     or any p6rron em euah a6 to load to
                     suspluion th6t he oams to his death
                     by unlawiul .msanae

          Arti           974, 'or da        coQ0, provide8 a8 r0iiaw8:

          Vh6 Juatlcr may 186ur'rabpo6nas to 6nforoe
     tba attandano6 of wltn68aar upon an luquaat and
     may ieeur attadhmants ror tho86.~ubpor.~l,d,,,wRho
                                             ,.
     ~a11 to sttena.*   "      ~,.~

          w6 oan rind no r66~allm~d                by rtmtuts ror the 6x8ou-
tlon or suoh rubp08na8,or *ttaahmuntr               in lnqu88te or thl8 nature.

          TO    entitb      an   oriioar    -to n08i~8     r6e8   or   0cdd88i0118,
th6 r6oelpt thsreoi must ha+6 barn provldod for and the amount
flx6d by law. )I. Texas JUP. D* 522.

            As inqa68ta upon drsa bodl68 am    not telony proosrd-
 inga  w0  knaw 0r no 8tatutorp  authority rar  tb6 peym6nt or re08
'by 6ithsr the State or a oounty to wltne8se8 attending such
 h6arlnge.

          Themfore,  in aDdu6r to your qa6atlon8, you are
advleed that nelthar the ofiiarr 86~11~ tha aooaee nor th6
wltn688 eatsndlng ths hsarlng would ba 6ntltled to a f66.

          WI sugg68t that IllldUr8 grand $lq inv68tlgation 0r
thl8 matter, lr any iorsstlgatlon be nsorrsary,, material wltL436888
’




    Hona Homer I).ECk, page 3



    mSidh& outaids tha aountg oould be subpoenaed, or
    attached,   to appear before the grand jury, and the offloer
    ser+lng such process,    ii he is on a tee ba8i.8, would be
    antltlsd   to hia ies, also SUOh witneeess would be entitled
    to mlleage and per diem.     For tb proper find out Or whlah
    saoh officera*   fees are to be paid ia aountlsa operating on
    a salary basis, BOB the sncloaed copy Of our Opinion NO. O-155.
              Trusting   this   satisfaotorily     answers your l.nqul.rg,
    WB .sre
                                         Yours   very ,truly
                                   ATTORNEYOEIiNRAL
                                                  OF TEXAS




    APPROVEJUL 13. 19&A
    (8) %Oe P;l B&k&u
    (Aotlng) A~oR&?N13NERAL
                                                 APPROVXDOPINION COMKITTBE
                                                 BY (8) BWB, cEIAm